Case 1:19-cr-00507-PAB Document 239 Filed 10/27/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00507-PAB

UNITED STATES OF AMERICA,

                     Plaintiff,

v.

Joshua David Gess,

                     Defendant.


                  MOTION TO WITHDRAW NOTICE OF DISPOSITION


      COMES NOW, Joshua David Gess, by and through his attorney of record, David

L. Owen, Jr., and respectfully requests this Court’s Order withdrawing the Notice of

Disposition (Doc. 110). In support thereof counsel states as follows:

      1) On January 29, 2020, AFPD Mary Butterton on behalf of Mr. Gess filed a

          Notice of Disposition informing the Court the parties had reached a plea

          agreement (Doc. 110),

      2) On September 24, 2020, the undersigned counsel entered his appearance

          pursuant to the Court’s CJA appointment (Doc. 220).

      3) On October 16, 2020, Mr. Gess informed the undersigned counsel it was his

          wish to proceed to trial in this matter.

      4) On the undersigned counsel informed the Court of Mr. Gess’ decision. Later

          that day, the Court entered an Order setting trial for November 9, 2020 (Doc.

          231).

                                        Page 1 of 2
Case 1:19-cr-00507-PAB Document 239 Filed 10/27/20 USDC Colorado Page 2 of 2




Wherefore the reasons stated above, Mr. Joshua David Gess, respectfully requests the

Notice of Disposition (Doc. 110) be withdrawn.



                                                  Respectfully submitted,


                                                  /s/ David L. Owen, Jr.
                                                  DAVID L. OWEN, JR. #39669
                                                  Law Office of David L. Owen, Jr., P.C.
                                                  718 Huntington Place
                                                  Highlands Ranch, CO 80126-4730
                                                  Telephone: (303) 993-7092
                                                  FAX: (303) 265-9202
                                                  davidowen@lodopc.com
                                                  Attorney for Defendant




                            CERTIFICATE OF SERVICE

I hereby certify that on October 27, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification of such filing to the

following e-mail addresses:

AUSA Kelly Churnet – Kelly.churnet@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following

non-CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-

participant=s name:

Joshua David Gess – U.S. Mail

                                                  /s/ David L. Owen, Jr.




                                        Page 2 of 2
